     Case 2:20-cv-02192-GMN-EJY Document 7 Filed 03/01/21 Page 1 of 3




 1                                 UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4    XIAO YE BAI,                                             Case No. 2:20-cv-02192-GMN-EJY
 5                   Plaintiff,
                                                                             ORDER
 6          v.
 7    CALVIN JOHNSON, et al.,
 8                   Defendants.
 9

10   I.     DISCUSSION
11          On December 3, 2020, this Court ordered Plaintiff to file a fully complete application to
12   proceed in forma pauperis or pay the full $402 filing fee on or before February 1, 2021. (ECF No.
13   3). On January 25, 2021, Plaintiff filed a Motion for Reconsideration with respect to the Court’s
14   Order requiring him to file a complete in forma pauperis application because Plaintiff still had not
15   yet received his financial certificate from prison officials at the High Desert State Prison. (ECF No.
16   6). The Court notes that it continues to receive other completed financial certificates from the High
17   Desert State Prison. Therefore, the Court will construe Plaintiff’s Motion for Reconsideration (ECF
18   No. 6) as a motion for extension of time and provide Plaintiff one final opportunity to provide a
19   complete application to proceed in forma pauperis. Plaintiff shall file a fully complete application
20   to proceed in forma pauperis or pay the full $402 filing fee on or before April 2, 2021. Absent
21   unusual circumstances, no further extensions will be granted.
22          In the event Plaintiff has difficulty obtaining his financial certificate from prison officials,
23   Plaintiff shall file a declaration describing Plaintiff’s efforts to obtain a financial certificate.
24   Plaintiff’s declaration must demonstrate he has done all that he could to acquire the financial
25   certificate by the Court’s deadline. Specifically, Plaintiff must explain when he requested the
26   financial certificate, with whom he spoke regarding the status of the certificate, with whom he
27   followed up, and the responses, if any, he received. Plaintiff’s declaration should include dates of
28   his requests, dates of his follow-up requests, names of the prison officials that he spoke to or
                                                      1
     Case 2:20-cv-02192-GMN-EJY Document 7 Filed 03/01/21 Page 2 of 3




 1   attempted to speak to, and the responses he received, if any. If Plaintiff’s declaration demonstrates

 2   that he has done all that was possible to acquire the financial certificate, the Court will consider his

 3   application to proceed in forma pauperis complete. 1

 4            The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but the Court will not

 5   file the complaint unless and until Plaintiff timely files a fully complete application to proceed in

 6   forma pauperis with all three documents or pays the full $402 filing fee.

 7   II.      CONCLUSION

 8            IT IS HEREBY ORDERED that Plaintiff’s Motion for Reconsideration (ECF No. 6) is

 9   construed as a motion for extension of time and is GRANTED.

10            IT IS FURTHER ORDERED that the Clerk of the Court shall send Plaintiff the approved

11   form application to proceed in forma pauperis by an inmate, as well as the document entitled

12   information and instructions for filing an in forma pauperis application.

13            IT IS FURTHER ORDERED that Plaintiff shall have a one time extension of time to April

14   2, 2021, in which Plaintiff shall either pay the full $402 filing fee for a civil action (which includes

15   the $350 filing fee and the $52 administrative fee) or file with the Court:

16            (1) a completed Application to Proceed in Forma Pauperis for Inmate on this Court’s

17            approved form (i.e. pages 1 through 3 with the inmate’s two signatures on page 3),

18            (2) a Financial Certificate properly signed by both the inmate and a prison or jail official

19            (i.e. page 4 of this Court’s approved form), and

20            (3) a copy of the inmate’s prison or jail trust fund account statement for the previous

21            six-month period.

22   In the alternative, Plaintiff may file the first three pages of the application to proceed in forma

23   pauperis together with a declaration detailing the efforts he took to acquire a financial certificate

24   from prison officials. Absent unusual circumstances, the Court will not grant any further extensions

25   of time.

26
     1
             Plaintiff must still submit the first three pages of the application to proceed in forma pauperis on this Court’s
27   approved form with his declaration. If Plaintiff does not submit the first three pages of the application to proceed in
     forma pauperis with the declaration, the Court will recommend dismissal of the case without prejudice for Plaintiff to
28   open a new case when he is able to acquire the required documents.
                                                               2
     Case 2:20-cv-02192-GMN-EJY Document 7 Filed 03/01/21 Page 3 of 3




 1           IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete application to

 2   proceed in forma pauperis with all three documents, or the first three pages of the application to

 3   proceed in forma pauperis and a declaration detailing the efforts he took to acquire his financial

 4   certificate from prison officials, or pay the full $402 filing fee for a civil action on or before April

 5   2, 2021, the Court will recommend this case be dismissed without prejudice for Plaintiff to refile

 6   the case with the Court, under a new case number, when Plaintiff has all three documents needed to

 7   file a fully complete application to proceed in forma pauperis or pays the full $402 filing fee.

 8           IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint (ECF

 9   No.1-1), but the Court will not file the complaint unless and until Plaintiff timely files a fully

10   complete application to proceed in forma pauperis with all three documents or pays the full $402

11   filing fee.

12

13           Dated this 1st day of March, 2021

14

15

16
                                                    ELAYNA J. YOUCHAH
17                                                  UNITED STATES MAGISTRATE JUDGE
18
19

20

21

22

23

24

25

26

27

28
                                                       3
